

115 HR 383 IH: Stop the Revolving Door in Washington Act
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 383IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Posey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to extend the post-employment restrictions on lobbying by
			 Members of Congress and officers and employees of the legislative branch.
	
 1.Short titleThis Act may be cited as the Stop the Revolving Door in Washington Act. 2.Extension of post-employment restrictions (a)Extension of restrictionsSection 207(e) of title 18, United States Code, is amended—
 (1)by amending paragraph (1) to read as follows:  (1)Members of CongressAny person who is a Senator or a Member of the House of Representatives and who, within 5 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator or Member seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.;
 (2)by striking paragraphs (2), (3), (4), (5), and (6) and inserting the following:  (2)Officers of the CongressAny person who is an elected officer of the Senate or of the House of Representatives and who, within 2 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (3)Employees of the CongressAny person who is an employee of the Senate, or an employee of the House of Representatives, to whom paragraph (5)(A) applies and who, within 2 years after the termination of that employment, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former employee seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.
 (4)Employees of other legislative officesAny person who is an employee of any other legislative office of the Congress to whom paragraph (5)(B) applies and who, within 2 years after the termination of that employment, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former employee seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.;
 (3)by redesignating paragraphs (7), (8), and (9), as paragraphs (5), (6), and (7), respectively; (4)in paragraph (5), as redesignated—
 (A)in subparagraph (A), by striking paragraphs (2), (3), (4), and (5) and inserting paragraph (3); and (B)in subparagraph (B), by striking paragraph (6) and inserting paragraph (4); and
 (5)in paragraph (7)(G), as redesignated, by striking (3), (4), or (5) and inserting or (3). (b)Conforming amendmentSection 103(a) of the Honest Leadership and Open Government Act of 2007 (2 U.S.C. 4702(a)) is amended by striking paragraph (2), (3), (4), or (5) and inserting paragraph (3).
 3.Effective dateThe amendments made by section 2 shall apply to individuals who leave office or employment to which such amendments apply on or after the date of the enactment of this Act.
		